Exhibit 10.3

EXECUTION COPY

PLEDGE AND SECURITY AGREEMENT

                 THIS PLEDGE AND SECURITY AGREEMENT (this “Security Agreement”)
is entered into as of June 23, 2006 by and among ARVINMERITOR, INC., an Indiana
corporation (the “Company”), the Subsidiaries of the Company identified on the
signature pages hereto (the “Initial Subsidiary Grantors”), and any additional
Subsidiaries of the Company, whether now existing or hereafter formed which
become parties to this Security Agreement by executing a Security Agreement
Supplement hereto in substantially the form of Annex I (such additional
Subsidiaries, together with the Company and the Initial Subsidiary Grantors, the
“Grantors”), in favor of JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”), for the benefit of the
Holders of Secured Obligations (as defined in the Credit Agreement referred to
below).

PRELIMINARY STATEMENT

                 WHEREAS, the Company, ArvinMeritor Finance Ireland (the
“Subsidiary Borrower” and, collectively with the Company, the “Borrowers”), the
financial institutions party thereto (collectively, the “Lenders”), and the
Administrative Agent have entered into that certain Credit Agreement of even
date herewith (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), which Credit Agreement
provides, subject to the terms and conditions thereof, for extensions of credit
and other financial accommodations to be made by the Lenders to or for the
benefit of the Borrowers;

                 WHEREAS, the Grantors, other than the Company, have guaranteed
the repayment of the Secured Obligations pursuant to that certain Guaranty of
even date herewith (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Subsidiary Guaranty”) executed in
favor of the Administrative Agent;

                 WHEREAS, the Company has guaranteed the repayment of the
Secured Obligations pursuant to the terms of the Credit Agreement;

                 WHEREAS, each Grantor has agreed to grant a security interest
in all or substantially all of its personal property and to pledge its capital
stock, membership interests or partnership interests in certain of its
Subsidiaries to the Administrative Agent, for the benefit of the Holders of
Secured Obligations, as security for the Secured Obligations as set forth
herein; and

                 WHEREAS, the Administrative Agent and the Lenders have
required, as a condition, among others, to the effectiveness of the Credit
Agreement and the other Loan Documents, that each Grantor execute and deliver
this Security Agreement.

                 NOW, THEREFORE, in consideration of the foregoing premises and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

                 1.1.        Terms Defined in Credit Agreement. All capitalized
terms used herein and not otherwise defined shall have the meanings assigned to
such terms in the Credit Agreement.

                 1.2.        Terms Defined in New York UCC. Terms defined in the
New York UCC which are not otherwise defined in this Security Agreement are used
herein as defined in the New York UCC.

                 1.3.        Definitions of Certain Terms Used Herein. As used
in this Security Agreement, in addition to the terms defined in the Preliminary
Statement, the following terms shall have the following meanings:

                 “1998 Restricted Subsidiary” means, as of any date of
determination, each Person constituting a “Restricted Subsidiary” under (and as
defined in) either the 1998 Senior Note Indenture or the 2006 Senior Note
Indenture as of such date.

                 “1998 Restricted Grantor” means, as of any date of
determination, the Company and each Grantor constituting a 1998 Restricted
Subsidiary.

                 “1998 Restricted Collateral” means, as of any date
determination, (i) any real property (including buildings and other
improvements) of any 1998 Restricted Grantor constituting a “Principal Property”
under (and as defined in) the 1998 Senior Note Indenture as of such date, (ii)
the Capital Stock of any 1998 Restricted Subsidiary held by any 1998 Restricted
Grantor and (iii) any indebtedness of any 1998 Restricted Subsidiary held by any
1998 Restricted Grantor.

                 “Accounts” shall have the meaning set forth in Article 9 of the
New York UCC.

                 “Article” means a numbered article of this Security Agreement,
unless another document is specifically referenced.

                 “Chattel Paper” shall have the meaning set forth in Article 9
of the New York UCC.

                 “Collateral” means all Accounts, Chattel Paper, Commercial Tort
Claims, Copyrights, Deposit Accounts, Documents, Equipment, Fixtures, General
Intangibles, Goods, Instruments, Inventory, Investment Property, letters of
credit, Letter-of-Credit Rights, Licenses, Patents, Pledged Deposits, Supporting
Obligations, Trademarks, Pledged Equity and Other Collateral, wherever located,
in which any Grantor now has or hereafter acquires any right or interest, and
the proceeds (including Stock Rights), insurance proceeds and products thereof,
together with all books and records, customer lists, credit files, computer
files, programs, printouts and other computer materials and records related
thereto. Notwithstanding anything to the contrary contained in this definition,
Collateral shall not include (i) contractual rights to the extent and for so
long as the grant of a security interest herein would violate the terms of the
agreement under which such contractual rights arise or exist to the extent such
prohibition is enforceable under applicable law, (ii) rights under governmental
licenses and authorizations to the extent and for so long as the grant of a
security interest therein is prohibited by law and (iii) any intent-to-use

2

--------------------------------------------------------------------------------

trademark or service mark application prior to the filing of a statement of use
or amendment to allege use, or any other intellectual property, to the extent
that applicable law or regulation prohibits the creation of a security interest
or would otherwise result in the loss of rights from the creation of such
security interest or from the assignment of such rights upon the occurrence and
continuance of a Default.

                 “Commercial Tort Claims” means the commercial tort claims, as
defined in the New York UCC, of any Grantor, including each commercial tort
claim specifically described in Exhibit E.

                 “Copyrights” means, with respect to any Person, all of such
Person’s right, title, and interest in and to the following: (a) all copyrights,
rights and interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.

                 “Control” shall have the meaning set forth in Article 8 or, if
applicable, in Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the New York
UCC.

                 “Default” means an event described in Section 5.1 hereof.

                 “Deposit Accounts” shall have the meaning set forth in Article
9 of the New York UCC.

                 “Documents” shall have the meaning set forth in Article 9 of
the New York UCC.

                 “Equipment” shall have the meaning set forth in Article 9 of
the New York UCC.

                 “Exhibit” refers to a specific exhibit to this Security
Agreement, unless another document is specifically referenced.

                 “Fixtures” shall have the meaning set forth in Article 9 of the
New York UCC.

                 “General Intangibles” shall have the meaning set forth in
Article 9 of the New York UCC.

                 “Goods” shall have the meaning set forth in Article 9 of the
New York UCC.

                 “Instruments” shall have the meaning set forth in Article 9 of
the New York UCC.

                 “Inventory” shall have the meaning set forth in Article 9 of
the New York UCC.

                 “Investment Property” shall have the meaning set forth in
Article 9 of the New York UCC.

3

--------------------------------------------------------------------------------

                 “Letter of Credit Rights” shall have the meaning set forth in
Article 9 of the New York UCC.

                 “Licenses” means, with respect to any Person, all of such
Person’s right, title, and interest in and to (a) any and all licensing
agreements or similar arrangements in and to its Patents, Copyrights, or
Trademarks, (b) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future breaches thereof, and (c)
all rights to sue for past, present, and future breaches thereof.

                 “New York UCC” means the New York Uniform Commercial Code as in
effect from time to time.

                 “Other Collateral” means any property of the Grantors, not
included within the defined terms Accounts, Chattel Paper, Commercial Tort
Claims, Copyrights, Deposit Accounts, Documents, Equipment, Fixtures, General
Intangibles, Goods, Instruments, Inventory, Investment Property,
Letter-of-Credit Rights, Licenses, Patents, Pledged Deposits, Supporting
Obligations, Trademarks and Pledged Equity, including, without limitation, all
cash on hand, letters of credit, Stock Rights or any other deposits (general or
special, time or demand, provisional or final) with any bank or other financial
institution, it being intended that the Collateral include all personal property
of the Grantors.

                 “Patents” means, with respect to any Person, all of such
Person’s right, title, and interest in and to: (a) any and all patents and
patent applications; (b) all inventions and improvements described and claimed
therein; (c) all reissues, divisions, continuations, renewals, extensions, and
continuations-in-part thereof; (d) all income, royalties, damages, claims, and
payments now or hereafter due or payable under and with respect thereto,
including, without limitation, damages and payments for past and future
infringements thereof; (e) all rights to sue for past, present, and future
infringements thereof; and (f) all rights corresponding to any of the foregoing
throughout the world.

                 “Pledged Collateral” means, with respect to each Grantor, all
right, title and interest of such Grantor in, to and under the Collateral and
other assets pledged to the Administrative Agent, for the benefit of the Holders
of Secured Obligations, hereunder.

                 “Pledged Deposits” means all time deposits of money (other than
Deposit Accounts and Instruments), whether or not evidenced by certificates,
which a Grantor may from time to time designate as pledged to the Administrative
Agent or to any Holder of Secured Obligations as security for any Guaranteed
Obligation, and all rights to receive interest on said deposits.

                 “Pledged Equity” means, with respect to any Grantor, the shares
of Capital Stock of each issuer identified in Exhibit C under the name of such
Grantor and all other shares of Capital Stock of whatever class of each such
issuer, now or hereafter owned by such Grantor, and all certificates evidencing
the same, and shall include, without limitation, the Applicable Pledge
Percentage of the Capital Stock of each Pledge Subsidiary of such Grantor.

4

--------------------------------------------------------------------------------

                 “Receivables” means the Accounts, Chattel Paper, Documents,
Investment Property, Instruments or Pledged Deposits, and any other rights or
claims to receive money which are General Intangibles or which are otherwise
included as Collateral.

                 “Section” means a numbered section of this Security Agreement,
unless another document is specifically referenced.

                 “Security” has the meaning set forth in Article 8 of the New
York UCC.

                 “Stock Rights” means any securities, dividends or other
distributions and any other right or property which any Grantor shall receive or
shall become entitled to receive for any reason whatsoever with respect to, in
substitution for or in exchange for any securities or other ownership interests
in a corporation, partnership, joint venture or limited liability company
constituting Pledged Collateral and any securities, any right to receive
securities and any right to receive earnings, in which any Grantor now has or
hereafter acquires any right, issued by an issuer of such securities.

                 “Supporting Obligation” shall have the meaning set forth in
Article 9 of the New York UCC.

                 “Trademarks” means, with respect to any Person, all of such
Person’s right, title, and interest in and to the following: (a) all trademarks
(including service marks), trade names, trade dress, and trade styles and the
registrations and applications for registration thereof and the goodwill of the
business symbolized by the foregoing; (b) all licenses of the foregoing, whether
as licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.

                 The foregoing definitions shall be equally applicable to both
the singular and plural forms of the defined terms.

ARTICLE II

GRANT OF SECURITY INTEREST

                 2.1.        Grantor Pledge. Each of the Grantors hereby
pledges, assigns and grants to the Administrative Agent, for the ratable benefit
of the Holders of Secured Obligations, a security interest in all of such
Grantor’s right, title and interest, whether now owned or hereafter acquired, in
and to the Collateral to secure the prompt and complete payment and performance
of the Secured Obligations.

5

--------------------------------------------------------------------------------

                 2.2.        Limitations.


                   2.2.1   Applicable Pledge Percentage. Notwithstanding
anything to the contrary in this Article II, the Collateral shall not include
the Capital Stock of any Subsidiary exceeding the Applicable Pledge Percentage
with respect thereto.


                   2.2.2   Joint Ventures. Notwithstanding anything to the
contrary in this Article II, the Collateral shall not include the Capital Stock
of any Joint Venture to the extent the organizational documents of such Joint
Venture do not permit the applicable Grantor to pledge the Capital Stock of such
Joint Venture as security for the Secured Obligations (or require the consent of
another Venturer therefor).


                   2.2.3   1998 Senior Note Indenture.


                            (i)        Notwithstanding anything to the contrary
in this Article II, the aggregate principal amount of the Secured Obligations
secured by Liens on 1998 Restricted Collateral granted pursuant to this Security
Agreement and the other Loan Documents shall not exceed 15% of Consolidated Net
Tangible Assets under (and as defined in) the 1998 Senior Note Indenture at any
time (it being understood that the principal amount of the Secured Obligations
secured by Liens on Collateral other than the 1998 Restricted Collateral granted
pursuant to this Security Agreement and the other Loan Documents shall not be
limited by this Section 2.2.3).


                            (ii)        It is further understood and agreed that
the limitation on the amount of the Secured Obligations secured by Liens on 1998
Restricted Collateral set forth in the foregoing paragraph (i) applies to all
Liens granted pursuant to this Security Agreement and each of the other Loan
Documents in such a manner that at no time shall the Administrative Agent be
entitled to realize proceeds of such Liens in excess of such amount, but that
the Administrative Agent shall be entitled to enforce such security interests
pursuant to this Security Agreement and the other Loan Documents in any manner
or order of its choosing.


ARTICLE III

REPRESENTATIONS AND WARRANTIES

                  Each Grantor represents and warrants, and each Grantor that
becomes a party to this Security Agreement pursuant to the execution of a
Security Agreement Supplement in substantially the form of Annex I represents
and warrants (after giving effect to supplements to each of the Exhibits hereto
with respect to such subsequent Grantor as attached to such Security Agreement
Supplement), that:

                 3.1.        Title, Authorization, Validity and Enforceability.
Each such Grantor has good and valid rights in or the power to transfer (and
with respect to intellectual property rights, grant a security interest in) the
Pledged Collateral owned by it and title to the Pledged Collateral with respect
to which it has purported to grant a security interest hereunder, free and clear
of all Liens except for Liens permitted under Section 4.1.6 hereof, and has full
corporate, limited liability

6

--------------------------------------------------------------------------------

company or partnership, as applicable, power and authority to grant to the
Administrative Agent the security interest in such Pledged Collateral pursuant
hereto. The execution and delivery by each such Grantor of this Security
Agreement has been duly authorized by proper corporate, limited liability
company or partnership, as applicable, proceedings, and this Security Agreement
constitutes a legal, valid and binding obligation of each such Grantor and
creates a security interest which is enforceable against each such Grantor in
all Pledged Collateral it now owns or hereafter acquires, except as
enforceability may be limited by (i) bankruptcy, insolvency, fraudulent
conveyance, reorganization or similar laws relating to or affecting the
enforcement of creditors’ rights generally, (ii) general equitable principles
(whether considered in a proceeding in equity or at law), and (iii) requirements
of reasonableness, good faith and fair dealing. When financing statements have
been filed in the appropriate offices against each Grantor in the locations
listed on Exhibit D, and filing made in the appropriate filing offices for
intellectual property, the Administrative Agent will have a fully perfected
first priority security interest in the Pledged Collateral owned by such Grantor
in which a security interest may be perfected by filing, subject only to Liens
permitted under Section 4.1.6 hereof.

                 3.2.        Conflicting Laws and Contracts. Neither the
execution and delivery by each Grantor of this Security Agreement, the creation
and perfection of the security interest in the Pledged Collateral granted
hereunder, nor compliance with the terms and provisions hereof will violate (i)
any law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on such Grantor, or (ii) such Grantor’s charter, by-laws or other
organizational or constitutional documents, or (iii) the provisions of any
indenture, instrument or agreement to which such Grantor is a party or is
subject, or by which it, or its property may be bound or affected, or conflict
with or constitute a default thereunder, or result in or require the creation or
imposition of any Lien in, of or on the property of such Grantor pursuant to the
terms of any such indenture, instrument or agreement (other than any Lien
permitted under Section 7.3(F) of the Credit Agreement), except for any such
violation as would not reasonably be expected to have a Material Adverse Effect.

                 3.3.        Principal Location. Each Grantor’s mailing address
and the location of its place of business (if it has only one) or its chief
executive office (if it has more than one place of business), is disclosed in
Exhibit A; such Grantor has no other places of business except those set forth
in Exhibit A.

                 3.4.        Property Locations. The Inventory, Equipment and
Fixtures of each Grantor are located solely at the locations of such Grantor
described in Exhibit A or are in transit to or from such locations (except
Inventory having an aggregate value for all Grantors not exceeding $15,000,000),
which locations are owned by such Grantor except for locations (i) which are
leased by such Grantor as lessee and designated in Part B of Exhibit A or (ii)
at which Inventory is held in a public warehouse or is otherwise held by a
bailee or on consignment by such Grantor as designated in Part C of Exhibit A.

                 3.5.        No Other Names. Except as set forth on Exhibit A,
no Grantor has conducted business under any name in the past five (5) years
except the name in which it has executed this Security Agreement, which is the
exact name as it appears in such Grantor’s organizational documents, as amended,
as filed with such Grantor’s jurisdiction of organization as of the Effective
Date.

7

--------------------------------------------------------------------------------

                 3.6.        Accounts and Chattel Paper. The names of the
obligors, amounts owing, due dates and other information with respect to the
Accounts and Chattel Paper owned by each Grantor are and will be correctly
stated in all material respects in all records of such Grantor relating thereto
and in all invoices and reports with respect thereto furnished to the
Administrative Agent by such Grantor from time to time. As of the time when each
Account or each item of Chattel Paper arises, such Grantor shall be deemed to
have represented and warranted that, to the best of such Grantor’s knowledge,
such Account or Chattel Paper, as the case may be, and all records relating
thereto, are genuine and in all respects what they purport to be.

                 3.7.        Filing Requirements. None of the Equipment owned by
such Grantor is covered by any certificate of title required to be delivered
pursuant to Section 4.3.3, except for the vehicles described in Part A of
Exhibit B. None of the Pledged Collateral owned by such Grantor is of a type for
which security interests or liens may be perfected by filing under any federal
statute except (i) aircraft and any aircraft/engines, ships, railcars and other
vehicles governed by federal statute described in Part B of Exhibit B and (ii)
the patents, trademarks and copyrights held by such Grantor and described in
Part C of Exhibit B.

                 3.8.        No Financing Statements. No financing statement
describing all or any portion of the Pledged Collateral which has not lapsed or
been terminated naming any Grantor as debtor has been filed in any jurisdiction
except financing statements (i) naming the Administrative Agent on behalf of the
Holders of Secured Obligations as the secured party, and (ii) in respect of
Liens permitted by Section 7.3(F) of the Credit Agreement; provided, that
nothing herein shall be deemed to constitute an agreement to subordinate any of
the Liens of the Administrative Agent under the Loan Documents to any Liens
otherwise permitted under Section 7.3(F) of the Credit Agreement.

                 3.9.        Federal Employer Identification Number;
Jurisdiction of Organization Number; Jurisdiction of Organization. Each
Grantor’s federal employer identification number is, and if such Grantor is a
registered organization, such Grantor’s jurisdiction of organization, type of
organization and jurisdiction of organization identification number is listed on
Exhibit A.

                 3.10.        Pledged Securities and Other Investment Property.
Exhibit C sets forth a complete and accurate list of the Pledged Equity, and to
the extent the same has a value in excess of $5,000,000 in the aggregate,
Instruments, Securities and other Investment Property (to the extent the same do
not constitute Cash Equivalent Investments) delivered to the Administrative
Agent. Each Grantor is the direct and beneficial owner of each Instrument,
Security and other type of Investment Property listed on Exhibit C as being
owned by it, free and clear of any Liens, except for the security interest
granted to the Administrative Agent for the benefit of the Holders of Secured
Obligations hereunder or as permitted by Section 7.3(F) of the Credit Agreement.
Each Grantor further represents and warrants that (i) all Pledged Equity which
are shares of stock in a corporation or ownership interests in a partnership or
limited liability company have been (to the extent such concepts are relevant
with respect to such Pledged Equity) duly and validly issued, are fully paid and
non-assessable and constitute the percentage of the issued and outstanding
shares of stock (or other equity interests) of the respective issuers thereof
indicated on Exhibit C hereto and (ii) any ownership interest in a limited
partnership or limited liability

8

--------------------------------------------------------------------------------

company constitutes a General Intangible and shall not constitute a Security as
defined in Article 8 of the UCC of the applicable jurisdiction.

ARTICLE IV

COVENANTS

                 From the date of this Security Agreement and thereafter until
this Security Agreement is terminated pursuant to the terms hereof, each Grantor
party hereto as of the date hereof agrees, and from and after the effective date
of any Security Agreement Supplement in substantially the form of Annex I
applicable to any Grantor (and after giving effect to supplements to each of the
Exhibits hereto with respect to such subsequent Grantor as attached to such
Security Agreement Supplement) and thereafter until this Security Agreement is
terminated pursuant to the terms hereof, each such subsequent Grantor agrees
that:

                 4.1.        General.


                   4.1.1   Inspection. Each Grantor will permit the
Administrative Agent or any Lender, by its representatives and agents, upon
reasonable prior notice (i) to inspect its respective Pledged Collateral, (ii)
to examine and make copies of the records of such Grantor relating to its
respective Pledged Collateral and (iii) to discuss such Grantor’s respective
Pledged Collateral and the related records of such Grantor with, and to be
advised as to the same by, such Grantor’s officers and employees (and, in the
case of any Receivable, after the occurrence and during the continuance of a
Default, with any person or entity which is or may be obligated thereon), all at
such reasonable times and intervals as the Administrative Agent or such Lender
may determine; provided, that the Grantors shall pay all reasonable costs and
expenses of one such inspection per year by the Administrative Agent and its
representatives and agents (and any representatives and agents of the Lenders
participating in such inspection); provided, further, that if a Default has
occurred and is continuing, the Grantors shall pay all reasonable costs and
expenses of all such inspections.


                   4.1.2   Taxes. Each Grantor will pay when due all taxes,
assessments and governmental charges and levies upon the Pledged Collateral
owned by such Grantor, as applicable, except (i) those which are being contested
in good faith by appropriate proceedings and with respect to which adequate
reserves have been set aside in accordance with GAAP and with respect to which
no Lien exists, and (ii) those as to which the failure to pay when due could not
reasonably be expected to have a Material Adverse Effect.


                   4.1.3   Records and Reports; Notification. Each Grantor shall
keep and maintain materially complete, accurate and proper books and records
with respect to the Pledged Collateral owned by such Grantor and furnish to the
Administrative Agent, with sufficient copies for each of the Lenders, such
reports relating to its respective Pledged Collateral as the Administrative
Agent shall from time to time reasonably request. Each Grantor will give prompt
notice in writing to the Administrative Agent and the Lenders


9

--------------------------------------------------------------------------------


  of any development, financial or otherwise, which might materially and
adversely affect a material portion of its respective Pledged Collateral.


                   4.1.4   Financing Statements and Other Actions; Defense of
Title. Each Grantor hereby authorizes the Administrative Agent to file, and if
requested by the Administrative Agent will execute and deliver to the
Administrative Agent, all financing statements describing the Pledged Collateral
owned by such Grantor and other documents and take such other actions as may
from time to time reasonably be requested by the Administrative Agent in order
to maintain a first priority perfected security interest in and, if applicable,
Control of, the Pledged Collateral owned by such Grantor, subject to Liens
permitted under Section 7.3(F) of the Credit Agreement; provided that nothing
herein shall be deemed to constitute an agreement to subordinate any of the
Liens of the Administrative Agent under the Loan Documents to any Liens
otherwise permitted under Section 7.3(F) of the Credit Agreement. Such financing
statements may describe the Pledged Collateral in the same manner as described
herein or may contain an indication or description of collateral that describes
such property in any other manner as the Administrative Agent may determine, in
its sole discretion, is necessary, advisable or prudent to ensure that the
perfection of the security interest in the Pledged Collateral granted to the
Administrative Agent herein, including, without limitation, describing, with
respect to any Grantor’s financing statement, such property as “all assets” or
“all personal property, whether now owned or hereafter acquired.” Each Grantor
will take any and all actions reasonably necessary to defend title to the
Pledged Collateral owned by such Grantor against all Persons and to defend the
security interest of the Administrative Agent in such Pledged Collateral and the
priority thereof against any Lien not expressly permitted hereunder or by the
Credit Agreement.


                   4.1.5   Disposition of Collateral. No Grantor will sell,
lease or otherwise dispose of the Pledged Collateral owned by such Grantor
except dispositions specifically permitted pursuant to Section 7.3(C) of the
Credit Agreement.


                   4.1.6   Liens. No Grantor will create, incur, or suffer to
exist any Lien on the Pledged Collateral owned by such Grantor except Liens
permitted pursuant to Section 7.3(F) of the Credit Agreement; provided, that
nothing herein shall be deemed to constitute an agreement to subordinate any of
the Liens of the Administrative Agent under the Loan Documents to any Liens
otherwise permitted under Section 7.3(F) of the Credit Agreement.


                   4.1.7   Change in Corporate Existence, Type or Jurisdiction
of Organization, Location, Name. Each Grantor will:


  (i) preserve its existence and corporate structure as in effect on the Closing
Date, or, with respect to Grantors that become subject hereto pursuant to an
Annex I hereto, the date of such Annex I hereto;


  (ii) not change its jurisdiction of organization;


10

--------------------------------------------------------------------------------


  (iii) not maintain its place of business (if it has only one) or its chief
executive office (if it has more than one place of business) at a location other
than a location specified on Exhibit A; and


  (iv) not (i) have any Inventory, Equipment or Fixtures or proceeds or products
thereof having an aggregate value for all Grantors in excess of $15,000,000
(unless in transit) at a location other than a location specified in Exhibit A,
(ii) change its name or taxpayer identification number or (iii) change its
mailing address,


  unless, in each such case, such Grantor shall have given the Administrative
Agent not less than 30 days’ prior written notice of such event or occurrence
and the Administrative Agent shall have either (x) determined that such event or
occurrence will not adversely affect the validity, perfection or priority of the
Administrative Agent’s security interest in the Pledged Collateral, or (y) taken
such steps (with the cooperation of such Grantor to the extent necessary or
advisable) as are reasonably necessary or advisable to properly maintain the
validity, perfection and priority of the Administrative Agent’s security
interest in the Pledged Collateral owned by such Grantor (including compliance
with Section 4.3.2).


                   4.1.8   Other Financing Statements. No Grantor will suffer to
exist or authorize the filing of any financing statement naming it as debtor
covering all or any portion of the Pledged Collateral owned by such Grantor,
except any financing statement authorized under Section 4.1.4 hereof or filed to
perfect a Lien permitted under Section 7.3(F) of the Credit Agreement.


                 4.2.        Receivables.


                   4.2.1   Collection of Receivables. Except as otherwise
provided in this Security Agreement, each Grantor will collect and enforce, at
such Grantor’s sole expense, all amounts due or hereafter due to such Grantor
under the Receivables owned by such Grantor in accordance with its present
policies and in the ordinary course of business and as otherwise permitted under
the Credit Agreement.


                   4.2.2   Delivery of Invoices. Each Grantor will deliver to
the Administrative Agent immediately upon its request after the occurrence and
during the continuance of a Default duplicate invoices with respect to each
Account owned by such Grantor bearing such language of assignment as the
Administrative Agent shall specify.


                   4.2.3   Disclosure of Receivables. Upon the reasonable
request of the Administrative Agent, each Grantor shall deliver to the
Administrative Agent copies of any periodic reports prepared with respect to
Receivables in connection with any Permitted Receivables Financing.


                 4.3.        Inventory and Equipment.


                   4.3.1   Maintenance of Goods. Each Grantor will do all things
reasonably necessary to maintain, preserve, protect and keep the Inventory and
the Equipment owned by such Grantor in good repair, working order and saleable
condition (ordinary wear and


11

--------------------------------------------------------------------------------


  tear excepted) and make all reasonably necessary and proper repairs, renewals
and replacements so that its business carried on in connection therewith may be
properly conducted at all times, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.


                   4.3.2   Bailment Agreements. With respect to any location of
Inventory (other than locations holding Inventory having an aggregate value for
all Grantors of less than $15,000,000) that is leased by such Grantor or at
which Inventory is held in a public warehouse or is otherwise held by a bailee
or on consignment, such Grantor, at the Administrative Agent’s reasonable
request, shall deliver landlord waivers, bailment agreements, warehouse
receipts, financing statements or other documents reasonably satisfactory to the
Administrative Agent to protect the Administrative Agent’s and the Holders of
Secured Obligations’ security interest in such Inventory and provide the
Administrative Agent with access to such Collateral upon the occurrence of a
Default.


                   4.3.3 Titled Vehicles. Each Grantor will give the
Administrative Agent notice of its ownership or acquisition of any vehicle
covered by a certificate of title the book value of which, when taken together
with all other vehicles covered by a certificate of title owned by any Grantor,
exceeds $2,500,000 in the aggregate, and deliver to the Administrative Agent,
upon reasonable request, the original of any vehicle title certificate and do
all things necessary to have the security interest of the Administrative Agent
noted on any such certificate to eliminate such excess.


                 4.4.        Instruments, Securities, Chattel Paper, Documents
and Pledged Deposits. Each Grantor will (i) deliver to the Administrative Agent
immediately upon execution of this Security Agreement the originals of all
Pledged Equity, and, to the extent the same has a value in excess of $5,000,000
in the aggregate, originals of all Chattel Paper, Securities and Instruments
constituting Pledged Collateral (if any then exist and other than those
constituting Cash Equivalent Investments), (ii) hold in trust for the
Administrative Agent upon receipt and immediately thereafter deliver to the
Administrative Agent any Pledged Equity, and, to the extent the same has a value
in excess of $5,000,000 in the aggregate, originals of Chattel Paper, Securities
and Instruments constituting Pledged Collateral (other than those constituting
Cash Equivalent Investments), (iii) upon the designation of any Pledged Deposits
(as set forth in the definition thereof) in excess of $5,000,000 in the
aggregate, deliver to the Administrative Agent such Pledged Deposits which are
evidenced by certificates included in the Pledged Collateral endorsed in blank,
marked with such legends and assigned as the Administrative Agent shall specify,
and (iv) upon the Administrative Agent’s request, after the occurrence and
during the continuance of a Default, deliver to the Administrative Agent (and
thereafter hold in trust for the Administrative Agent upon receipt and
immediately deliver to the Administrative Agent) any Document evidencing or
constituting Pledged Collateral.

                 4.5.        Uncertificated Securities and Certain Other
Investment Property. Each Grantor will permit the Administrative Agent from time
to time, after the occurrence and during the continuance of a Default, to cause
the appropriate issuers (and, if held with a securities intermediary, such
securities intermediary) of uncertificated securities or other types of
Investment Property not represented by certificates which are Pledged Collateral
owned by such Grantor to mark their books and records with the numbers and face
amounts of all such

12

--------------------------------------------------------------------------------

uncertificated securities or other types of Investment Property not represented
by certificates and all rollovers and replacements therefor to reflect the Lien
of the Administrative Agent granted pursuant to this Security Agreement. Each
Grantor will use all commercially reasonable efforts, upon the request of the
Administrative Agent upon the occurrence and during the continuance of a
Default, with respect to Investment Property constituting Pledged Collateral
owned by such Grantor held with a financial intermediary, to cause such
financial intermediary to enter into a control agreement with the Administrative
Agent in form and substance satisfactory to the Administrative Agent.

                 4.6.        Stock and Other Ownership Interests.


                   4.6.1   Changes in Capital Structure of Issuers. Except as
permitted in the Credit Agreement, no Grantor will (i) permit or suffer any
issuer of Pledged Equity owned by such Grantor to dissolve, liquidate, retire
any of its Capital Stock, reduce its capital or merge or consolidate with any
other entity, or (ii) vote any of the Pledged Equity in favor of any of the
foregoing, except to the extent permitted under the Credit Agreement.


                   4.6.2   Issuance of Additional Securities. No Grantor will
permit or suffer (i) any issuer of Pledged Equity that is a Wholly-Owned
Subsidiary of such Grantor to issue any such securities or other ownership
interests, any right to receive the same or any right to receive earnings,
except to such Grantor or (ii) any issuer of Pledged Equity that is not a
Wholly-Owned Subsidiary of such Grantor to issue any such securities or other
ownership interests, any right to receive the same or any right to receive
earnings unless such issuance is made or offered to each holder of such
securities based on their proportionate holdings thereof.


                   4.6.3   Registration of Pledged Securities and other
Investment Property. Each Grantor will permit any registerable Pledged
Collateral owned by such Grantor to be registered in the name of the
Administrative Agent or its nominee at any time at the option of the Required
Lenders following the occurrence and during the continuance of a Default and
without any further consent of such Grantor.


                   4.6.4   Exercise of Rights in Pledged Securities and other
Investment Property. Each Grantor will permit the Administrative Agent or its
nominee at any time after the occurrence and continuance of a Default, without
notice, to exercise or refrain from exercising any and all voting and other
consensual rights pertaining to the Pledged Collateral owned by such Grantor or
any part thereof, and to receive all dividends and interest in respect of such
Pledged Collateral. Unless and until a Default shall have occurred and be
continuing, (i) each Grantor shall be entitled to exercise all voting and other
consensual rights pertaining to the Pledged Collateral for any purpose that does
not violate the terms of this Agreement, the Credit Agreement and the other Loan
Documents; provided, however, that no Grantor will be entitled to exercise any
such right if the result thereof could materially and adversely affect the
rights and remedies of the Administrative Agent or Holders of Secured
Obligations under this Agreement or the Credit Agreement or any other Loan
Document or the ability to exercise the same, and (ii) each Grantor shall be
entitled to receive and retain all dividends or interest in respect of such
Pledged Collateral to the extent and only to the extent that such dividends or


13

--------------------------------------------------------------------------------


  interest are not prohibited by the terms and conditions of the Credit
Agreement, the other Loan Documents and applicable laws, other than any
dividends or interest resulting from a subdivision, combination or
reclassification or received in exchange for Pledged Collateral, or in
redemption thereof, or as a result of any merger, consolidation, acquisition or
other exchange of assets.


                   4.6.5   Interests in Limited Liability Companies and Limited
Partnerships. Each Grantor agrees that no ownership interests in a limited
liability company or a limited partnership which are included within the Pledged
Collateral owned by such Grantor shall at any time constitute a Security under
Article 8 of the UCC of the applicable jurisdiction.


                 4.7.        Deposit Accounts. Each Grantor will, after the
occurrence and during the continuance of a Default and upon the Administrative
Agent’s request, cause each bank or other financial institution in which it
maintains (a) a Deposit Account to enter into a control agreement with the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent in order to give the Administrative Agent Control of the
Deposit Account to the extent it does not already possess such Control or to
further evidence such Control, or (b) other deposits (general or special, time
or demand, provisional or final) to be notified of the security interest granted
to the Administrative Agent hereunder and cause each such bank or other
financial institution to acknowledge such notification in writing.

                 4.8.        Letter-of-Credit Rights. Each Grantor will, upon
the Administrative Agent’s request, cause each issuer of a letter of credit to
such Grantor that constitutes Pledged Collateral having a face value in excess
of $5,000,000, to consent to the assignment of proceeds of the letter of credit
in order to give the Administrative Agent Control of the letter-of-credit rights
to such letter of credit.

                 4.9.        Intellectual Property. If, after the date hereof,
any Grantor obtains rights to, or applies for or seeks registration of, any new
patent, trademark or copyright in addition to the patents, trademarks and
copyrights described in Part C of Exhibit B, which are all of such Grantor’s
patents, trademarks and copyrights as of the Closing Date, then such Grantor
shall give the Administrative Agent notice of such newly acquired or registered
patent, trademark or copyright, as part of each compliance certificate provided
to the Administrative Agent pursuant to the Credit Agreement. Each Grantor
agrees promptly upon request by the Administrative Agent to execute and deliver
to the Administrative Agent any supplement to this Security Agreement or any
other document reasonably requested by the Administrative Agent to evidence a
security interest in such intellectual property in a form appropriate for
recording in the applicable federal office. Each Grantor also hereby authorizes
the Administrative Agent to modify this Security Agreement unilaterally (i) by
amending Part C of Exhibit B to include any future patents, trademarks and/or
copyrights of which the Administrative Agent receives notification from such
Grantor pursuant hereto and (ii) by recording, in addition to and not in
substitution for this Security Agreement, a duplicate original of this Security
Agreement containing in Part C of Exhibit B a description of such future
patents, trademarks and/or copyrights.

14

--------------------------------------------------------------------------------

                 4.10.        Commercial Tort Claims. If, after the date hereof,
any Grantor identifies the existence of a commercial tort claim belonging to
such Grantor having, individually or together with all other such commercial
tort claims, in such Grantor’s reasonable business judgment, a value in excess
of $10,000,000, that has arisen in the course of such Grantor’s business in
addition to the commercial tort claims described in Exhibit E, which are all of
such Grantor’s commercial tort claims as of the Closing Date, then such Grantor
shall give the Administrative Agent notice thereof not less frequently than
quarterly. Each Grantor agrees promptly upon written request by the
Administrative Agent to execute and deliver to the Administrative Agent any
supplement to this Security Agreement or any other document reasonably requested
by the Administrative Agent to evidence the grant of a security interest therein
in favor of the Administrative Agent.

ARTICLE V

DEFAULT

                 5.1.        Default. The occurrence of any “Default” under the
Credit Agreement shall constitute a Default hereunder.

                 5.2.        Acceleration and Remedies. Upon the occurrence and
during the continuance of a Default, the Administrative Agent may, with the
concurrence or at the direction of the Required Lenders (or, if required
pursuant to the terms of the Credit Agreement, with the concurrence or at the
direction of each of the Lenders), exercise any or all of the following rights
and remedies:


                   5.2.1   Those rights and remedies provided in this Security
Agreement, the Credit Agreement, or any other Loan Document; provided that this
Section 5.2.1 shall not be understood to limit any rights or remedies available
to the Administrative Agent and the Holders of Secured Obligations prior to a
Default.


                   5.2.2   Those rights and remedies available to a secured
party under the New York UCC or under any other applicable law (including,
without limitation, any law governing the exercise of a bank’s right of setoff
or bankers’ lien) when a debtor is in default under a security agreement.


                   5.2.3   Without notice except as specifically provided in
Section 8.1 hereof or elsewhere herein, sell, lease, assign, grant an option or
options to purchase or otherwise dispose of the Pledged Collateral or any part
thereof in one or more parcels at public or private sale, for cash, on credit or
for future delivery, and upon such other terms as the Administrative Agent may
deem commercially reasonable.


The Administrative Agent, on behalf of the Holders of Secured Obligations, may
comply with any applicable state or federal law requirements in connection with
a disposition of the Pledged Collateral, and such compliance will not be
considered to adversely affect the commercial reasonableness of any sale of the
Pledged Collateral. Notwithstanding the foregoing, neither the Administrative
Agent nor the Holders of Secured Obligations shall be required to (i) make any
demand upon, or pursue or exhaust any of their rights or remedies against, any
Grantor, any other obligor, guarantor, pledgor or any other Person with respect
to the payment of the Secured

15

--------------------------------------------------------------------------------

Obligations or to pursue or exhaust any of their rights or remedies with respect
to any Collateral therefor or any direct or indirect guarantee thereof, (ii)
marshal the Pledged Collateral or any guarantee of the Secured Obligations or to
resort to the Pledged Collateral or any such guarantee in any particular order
or (iii) effect a public sale of any of the Pledged Collateral.

                 5.3.        Grantors’ Obligations Upon Default. Upon the
request of the Administrative Agent after the occurrence and during the
continuance of a Default, each Grantor will:


                   5.3.1   Assembly of Pledged Collateral. Assemble and make
available to the Administrative Agent its respective Pledged Collateral and all
records relating thereto at any place or places specified by the Administrative
Agent.


                   5.3.2   Administrative Agent Access. Permit the
Administrative Agent, by the Administrative Agent’s representatives and agents,
to enter any premises where all or any part of its respective Pledged
Collateral, or the books and records relating thereto, or both, are located, to
take possession of all or any part of the Pledged Collateral and to remove all
or any part of the Pledged Collateral.


                 5.4.        License. The Administrative Agent is hereby granted
a license or other right to use, exercisable only following the occurrence and
during the continuance of a Default, without charge, each Grantor’s labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks, service marks, customer lists and advertising matter, or any
property of a similar nature, as it pertains to the Pledged Collateral, in
completing production of, advertising for sale, and selling any Pledged
Collateral, and, following the occurrence and during the continuance of a
Default, such Grantor’s rights under all licenses and all franchise agreements
shall inure to the Administrative Agent’s benefit. In addition, each Grantor
hereby irrevocably agrees that the Administrative Agent may, following the
occurrence and during the continuance of a Default, sell any of such Grantor’s
Inventory directly to any person, including without limitation persons who have
previously purchased such Grantor’s Inventory from such Grantor and in
connection with any such sale or other enforcement of the Administrative Agent’s
rights under this Security Agreement, may sell Inventory which bears any
trademark owned by or licensed to such Grantor and any Inventory that is covered
by any copyright owned by or licensed to such Grantor and the Administrative
Agent may finish any work in process and affix any trademark owned by or
licensed to such Grantor and sell such Inventory as provided herein.

ARTICLE VI

WAIVERS, AMENDMENTS AND REMEDIES

                 No delay or omission of the Administrative Agent or any Holder
of Secured Obligations to exercise any right or remedy granted under this
Security Agreement shall impair such right or remedy or be construed to be a
waiver of any Default or an acquiescence therein, and any single or partial
exercise of any such right or remedy shall not preclude any other or further
exercise thereof or the exercise of any other right or remedy. No waiver,
amendment or other variation of the terms, conditions or provisions of this
Security Agreement whatsoever shall be valid unless in writing signed by the
Administrative Agent with the concurrence or at the direction of (a) the
Required Lenders (or, if required pursuant to the terms of the Credit Agreement,
with the

16

--------------------------------------------------------------------------------

concurrence or at the direction of Required Revolving Lenders or all of the
Lenders) and (b) each Grantor, and then only to the extent in such writing
specifically set forth; provided that the addition of any Subsidiary of the
Company as a Grantor hereunder by execution of a Security Agreement Supplement
in the form of Annex I (with such modifications as shall be acceptable to the
Administrative Agent) shall not require receipt of any consent from or execution
of any documentation by any other Grantor party hereto. All rights and remedies
contained in this Security Agreement or by law afforded shall be cumulative and
all shall be available to the Administrative Agent and the Holders of Secured
Obligations until the Secured Obligations have been paid in full.

ARTICLE VII

PROCEEDS; COLLECTION OF RECEIVABLES

                 7.1.        Lockboxes and Account Control Agreements. Upon
request of the Administrative Agent, after the occurrence and during the
continuance of a Default, each Grantor shall execute and deliver to the
Administrative Agent irrevocable lockbox and account control agreements in the
form provided by or otherwise acceptable to the Administrative Agent, which
agreements shall be accompanied by an acknowledgment by the bank where the
lockbox and applicable deposit account is located of the Lien of the
Administrative Agent granted hereunder and of irrevocable instructions to wire
all amounts collected therein to a special collateral account at the
Administrative Agent.

                 7.2.        Collection of Receivables. The Administrative Agent
may at any time after the occurrence and during the continuance of a Default, by
giving each Grantor written notice, elect to require that the Receivables that
constitute Pledged Collateral be paid directly to the Administrative Agent for
the benefit of the Holders of Secured Obligations. In such event, each Grantor
shall, and shall permit the Administrative Agent to, promptly notify the account
debtors or obligors under the Receivables owned by such Grantor of the
Administrative Agent’s interest therein and direct such account debtors or
obligors to make payment of all amounts then or thereafter due under such
Receivables directly to the Administrative Agent. Upon receipt of any such
notice from the Administrative Agent, each Grantor shall thereafter hold in
trust for the Administrative Agent, on behalf of the Holders of Secured
Obligations, all amounts and proceeds received by it with respect to the
Receivables and Other Collateral and immediately and at all times thereafter
deliver to the Administrative Agent all such amounts and proceeds in the same
form as so received, whether by cash, check, draft or otherwise, with any
necessary endorsements. The Administrative Agent shall hold and apply funds so
received as provided by the terms of Sections 7.3 and 7.4 hereof.

                 7.3.        Special Collateral Account. The Administrative
Agent may require, after the occurrence and during the continuance of a Default,
all cash proceeds of such Grantor’s Pledged Collateral to be deposited in a
special non-interest bearing cash collateral account with the Administrative
Agent and held there as security for the Secured Obligations. No Grantor shall
have any control whatsoever over said cash collateral account. If no Default has
occurred or is continuing, the Administrative Agent shall from time to time
deposit the collected balances in said cash collateral account into the
applicable Grantor’s general operating account with the Administrative Agent. If
any Default has occurred and is continuing, the Administrative Agent

17

--------------------------------------------------------------------------------

may (and shall, at the direction of the Required Lenders), from time to time,
apply the collected balances in said cash collateral account to the payment of
the Secured Obligations whether or not the Secured Obligations shall then be
due.

                 7.4.        Application of Proceeds. The proceeds of the
Pledged Collateral shall be applied by the Administrative Agent to payment of
the Secured Obligations in accordance with Section 12.4 of the Credit Agreement.

ARTICLE VIII

GENERAL PROVISIONS

                 8.1.        Notice of Disposition of Pledged Collateral;
Condition of Pledged Collateral. Each Grantor hereby waives notice of the time
and place of any public sale or the time after which any private sale or other
disposition of all or any part of the Pledged Collateral may be made. To the
extent such notice may not be waived under applicable law, any notice made shall
be deemed reasonable if sent to the Company, as designee for the other Grantors,
addressed as set forth in Article IX, at least ten (10) days prior to (i) the
date of any such public sale or (ii) the time after which any such private sale
or other disposition may be made. The Administrative Agent shall have no
obligation to clean-up or otherwise prepare the Pledged Collateral for sale.

                 8.2.        Compromises and Collection of Pledged Collateral.
Each Grantor and the Administrative Agent recognize that setoffs, counterclaims,
defenses and other claims may be asserted by obligors with respect to certain of
the Receivables, that certain of the Receivables may be or become uncollectible
in whole or in part and that the expense and probability of success in
litigating a disputed Receivable may exceed the amount that reasonably may be
expected to be recovered with respect to a Receivable. In view of the foregoing,
each Grantor agrees that the Administrative Agent may at any time and from time
to time, if a Default has occurred and is continuing, compromise with the
obligor on any Receivable, accept in full payment of any Receivable such amount
as the Administrative Agent in its sole discretion shall determine or abandon
any Receivable, and any such action by the Administrative Agent shall be
commercially reasonable so long as the Administrative Agent acts in good faith
based on information known to it at the time it takes any such action.

                 8.3.        Administrative Agent Performance of Grantors’
Obligations. Without having any obligation to do so, the Administrative Agent
may perform or pay any obligation which any Grantor has agreed to perform or pay
in this Security Agreement and such Grantor shall reimburse the Administrative
Agent for any reasonable amounts paid by the Administrative Agent pursuant to
this Section 8.3. Each Grantor’s obligation to reimburse the Administrative
Agent pursuant to the preceding sentence shall be a Secured Obligation payable
within ten (10) days after demand.

                 8.4.        Authorization for Administrative Agent to Take
Certain Action; Proxy.


                   8.4.1   Each Grantor irrevocably authorizes the
Administrative Agent at any time and from time to time in the sole discretion of
the Administrative Agent and appoints the Administrative Agent as its attorney
in fact (i) to execute on behalf of such Grantor as


18

--------------------------------------------------------------------------------


  debtor and to file financing statements necessary or desirable in the
Administrative Agent’s sole discretion to perfect and to maintain the perfection
and priority of the Administrative Agent’s security interest in the Pledged
Collateral, (ii) to endorse and collect any cash proceeds of the Pledged
Collateral, (iii) to file a carbon, photographic or other reproduction of this
Security Agreement or any financing statement with respect to the Pledged
Collateral as a financing statement and to file any other financing statement or
amendment of a financing statement (which does not add new collateral or add a
debtor) in such offices as the Administrative Agent in its sole discretion deems
reasonably necessary or desirable to perfect and to maintain the perfection and
priority of the Administrative Agent’s security interest in the Pledged
Collateral, (iv) to contact and enter into one or more agreements with the
issuers of uncertificated securities which are Pledged Collateral owned by such
Grantor and which are Securities or, after the occurrence and during the
continuance of a Default, with financial intermediaries holding other Investment
Property as may be necessary or advisable to give the Administrative Agent
Control over such Securities or other Investment Property, (v) to enforce
payment of the Instruments, Accounts and Receivables in the name of the
Administrative Agent or such Grantor, (vi) to apply the proceeds of any Pledged
Collateral received by the Administrative Agent to the Secured Obligations as
provided in Article VII and (vii) to discharge past due taxes, assessments,
charges, fees or Liens on the Pledged Collateral (except for such Liens as are
specifically permitted hereunder or under any other Loan Document), and each
Grantor agrees to reimburse the Administrative Agent on demand for any
reasonable payment made or any reasonable expense incurred by the Administrative
Agent in connection therewith; provided that this authorization shall not
relieve any Grantor of any of its obligations under this Security Agreement or
under the Credit Agreement. The Administrative Agent agrees not to exercise the
powers of attorney granted pursuant to the foregoing clauses (iv) and (v) unless
a Default has occurred and is continuing.


                   8.4.2   EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND
APPOINTS THE ADMINISTRATIVE AGENT AS THE PROXY AND ATTORNEY IN FACT OF SUCH
GRANTOR WITH RESPECT TO THE PLEDGED COLLATERAL OWNED BY SUCH GRANTOR, INCLUDING
THE RIGHT TO VOTE ANY INSTRUMENTS, SECURITIES OR OTHER INVESTMENT PROPERTY
CONSTITUTING PLEDGED COLLATERAL IN ACCORDANCE WITH THE TERMS HEREOF, WITH FULL
POWER OF SUBSTITUTION TO DO SO. IN ADDITION TO THE RIGHT TO VOTE ANY SUCH
PLEDGED COLLATERAL AFTER A DEFAULT, THE APPOINTMENT OF THE ADMINISTRATIVE AGENT
AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL OTHER
RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF SUCH PLEDGED
COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS
OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH
MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE
NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED COLLATERAL
ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER
OF SUCH PLEDGED COLLATERAL OR ANY


19

--------------------------------------------------------------------------------


  OFFICER OR THE ADMINISTRATIVE AGENT THEREOF), UPON THE OCCURRENCE OF A
DEFAULT. THE APPOINTMENT OF THE ADMINISTRATIVE AGENT AS PROXY AND
ATTORNEY-IN-FACT IN THIS SECURITY AGREEMENT IS COUPLED WITH AN INTEREST AND
SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY AGREEMENT IS
TERMINATED IN ACCORDANCE WITH SECTION 8.12. THE ADMINISTRATIVE AGENT AGREES NOT
TO EXERCISE THE POWER OF ATTORNEY GRANTED PURSUANT TO THIS SECTION 8.4.2 UNLESS
A DEFAULT HAS OCCURRED AND IS CONTINUING.


                 8.5.        Specific Performance of Certain Covenants. Each
Grantor acknowledges and agrees that a breach of any of the covenants contained
in Sections 4.1.5, 4.1.6, 4.4 or 5.3 or in Article VII hereof will cause
irreparable injury to the Administrative Agent and the Holders of Secured
Obligations, that the Administrative Agent and Holders of Secured Obligations
have no adequate remedy at law in respect of such breaches and therefore agrees,
without limiting the right of the Administrative Agent or the Holders of Secured
Obligations to seek and obtain specific performance of other obligations of the
Grantors contained in this Security Agreement, that the covenants of the
Grantors contained in the Sections referred to in this Section 8.5 shall be
specifically enforceable against the Grantors.

                 8.6.        Use and Possession of Certain Premises. Upon the
occurrence and during the continuance of a Default, the Administrative Agent
shall be entitled to occupy and use any premises owned or leased by any Grantor
where any of such Grantor’s Pledged Collateral or any records relating to such
Grantor’s Pledged Collateral are located until the Secured Obligations are paid
or such Grantor’s Pledged Collateral is removed therefrom, whichever first
occurs, without any obligation to pay any Grantor for such use and occupancy.

                 8.7.        Dispositions Not Authorized. No Grantor is
authorized to sell or otherwise dispose of its respective Pledged Collateral
except as set forth in Section 4.1.5 hereof and notwithstanding any course of
dealing between such Grantor and the Administrative Agent or other conduct of
the Administrative Agent, no authorization to sell or otherwise dispose of such
Grantor’s Pledged Collateral (except as set forth in Section 4.1.5 hereof) shall
be binding upon the Administrative Agent or the Holders of Secured Obligations
unless such authorization is in writing signed by the Administrative Agent with
the consent or at the direction of the Required Lenders (or, if required
pursuant to the terms of the Credit Agreement, with the consent or at the
direction of each of the Lenders).

                 8.8.        Benefit of Agreement. The terms and provisions of
this Security Agreement shall be binding upon and inure to the benefit of the
Grantors, the Administrative Agent and the Holders of Secured Obligations and
their respective successors and assigns (including all persons who become bound
as a debtor to this Security Agreement), except that no Grantor shall have the
right to assign its rights or delegate its obligations under this Security
Agreement or any interest herein, without the prior written consent of the
Administrative Agent.

                 8.9.        Survival of Representations. All representations
and warranties of the Grantors contained in this Security Agreement shall
survive the execution and delivery of this Security Agreement.

20

--------------------------------------------------------------------------------

                 8.10.        Taxes and Expenses. Any taxes (including income
taxes) payable or ruled payable by Federal or State authority in respect of this
Security Agreement shall be paid by the Grantors, together with interest and
penalties, if any. Each Grantor shall reimburse the Administrative Agent for any
and all reasonable, documented out-of-pocket expenses and internal charges
(including reasonable attorneys’, auditors’ and accountants’ fees) paid or
incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, collection and enforcement of this Security
Agreement and in the audit, analysis, administration, collection, preservation
or sale of the Pledged Collateral (including the expenses and charges associated
with any periodic or special audit of the Pledged Collateral). Any and all
out-of-pocket costs and expenses incurred by the Grantors in the performance of
actions required pursuant to the terms hereof shall be borne solely by the
Grantors.

                 8.11.        Headings. The title of and section headings in
this Security Agreement are for convenience of reference only, and shall not
govern the interpretation of any of the terms and provisions of this Security
Agreement.

                 8.12.        Termination. This Security Agreement shall
continue in effect (notwithstanding the fact that from time to time there may be
no Secured Obligations outstanding) until (a) the Credit Agreement has
terminated pursuant to its express terms and (b) all of the Secured Obligations
have been indefeasibly paid in full in cash and no commitments (including the
Revolving Loan Commitments) of the Administrative Agent or the Lenders which
would give rise to any Obligations are outstanding.

                 8.13.        Entire Agreement. This Security Agreement embodies
the entire agreement and understanding between the Grantors and the
Administrative Agent relating to the Pledged Collateral and supersedes all prior
agreements and understandings among the Grantors and the Administrative Agent
relating to the Pledged Collateral.

                 8.14.        Governing Law; Jurisdiction; Waiver of Jury Trial.


                   8.14.1   THIS SECURITY AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.


                   8.14.2   Each Grantor hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Security Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each Grantor hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each Grantor agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Security Agreement or any other Loan Document
shall affect any right that the Administrative Agent, the Issuing Bank or any
Lender may otherwise have to bring any action or


21

--------------------------------------------------------------------------------


  proceeding relating to this Security Agreement or any other Loan Document
against any Grantor or its properties in the courts of any jurisdiction.


                   8.14.3   Each Grantor hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Security Agreement or
any other Loan Document in any court referred to in Section 8.14.2. Each Grantor
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.


                   8.14.4   Each party to this Security Agreement irrevocably
consents to service of process in the manner provided for notices in Article IX
of this Security Agreement, and each of the Grantors hereby appoints the Company
as its agent for service of process. Nothing in this Security Agreement or any
other Loan Document will affect the right of any party to this Security
Agreement to serve process in any other manner permitted by law.


                   8.14.5   WAIVER OF JURY TRIAL. EACH GRANTOR HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH GRANTOR (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER GRANTOR HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER GRANTOR WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER GRANTORS HAVE BEEN INDUCED TO ENTER INTO THIS SECURITY AGREEMENT
AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


                 8.15.        Indemnity. Each Grantor hereby agrees, jointly
with the other Grantors and severally, to indemnify the Administrative Agent and
the Holders of Secured Obligations, and their respective successors, assigns,
agents and employees, from and against any and all liabilities, damages,
penalties, suits, costs, and expenses of any kind and nature (including, without
limitation, all expenses of litigation or preparation therefor whether or not
the Administrative Agent or any Holder of Secured Obligations is a party
thereto) imposed on, incurred by or asserted against the Administrative Agent or
the Holders of Secured Obligations, or their respective successors, assigns,
agents and employees, in any way relating to or arising out of this Security
Agreement or any other Loan Document, or the manufacture, purchase, acceptance,
rejection, ownership, delivery, lease, possession, use, operation, condition,
sale, return or other disposition of any Pledged Collateral (including, without
limitation, latent and other defects, whether or not discoverable by the
Administrative Agent or the Holders of Secured Obligations or any Grantor, and
any claim for patent, trademark or copyright infringement) other

22

--------------------------------------------------------------------------------

than to the extent such liabilities, damages, penalties, suits, costs, and
expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of any such indemnified party.

                 8.16.        Subordination of Intercompany Indebtedness. Each
Grantor agrees that any and all claims of such Grantor against any other Grantor
(each an “Obligor”) with respect to any “Intercompany Indebtedness” (as
hereinafter defined), any endorser, obligor or any other guarantor of all or any
part of the Secured Obligations, or against any of its properties shall be
subordinate and subject in right of payment to the prior payment, in full and in
cash, of all Secured Obligations; provided that, and not in contravention of the
foregoing, so long as no Default has occurred and is continuing, such Grantor
may make loans to and receive payments in the ordinary course of business with
respect to such Intercompany Indebtedness from each such Obligor to the extent
not prohibited by the terms of this Security Agreement and the other Loan
Documents. Notwithstanding any right of any Grantor to ask, demand, sue for,
take or receive any payment from any Obligor, all rights, liens and security
interests of such Grantor, whether now or hereafter arising and howsoever
existing, in any assets of any other Obligor shall be and are subordinated to
the rights of the Holders of Secured Obligations and the Administrative Agent in
those assets. No Grantor shall have any right to possession of any such asset or
to foreclose upon any such asset, whether by judicial action or otherwise,
unless and until this Security Agreement has terminated or expired in accordance
with Section 8.12 hereof. If all or any part of the assets of any Obligor, or
the proceeds thereof, are subject to any distribution, division or application
to the creditors of such Obligor, whether partial or complete, voluntary or
involuntary, and whether by reason of liquidation, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other action or
proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Obligor to any Grantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Secured Obligations, due or to become due, until such Secured
Obligations shall have first been fully paid and satisfied (in cash). Should any
payment, distribution, security or instrument or proceeds thereof be received by
the applicable Grantor upon or with respect to the Intercompany Indebtedness
after any Insolvency Event and prior to the satisfaction of all of the Secured
Obligations and the termination or expiration of all Commitments of the Lenders
and Letters of Credit issued pursuant to the Credit Agreement, such Grantor
shall receive and hold the same in trust, as trustee, for the benefit of the
Holders of Secured Obligations and shall forthwith deliver the same to the
Administrative Agent, for the benefit of the Holders of Secured Obligations, in
precisely the form received (except for the endorsement or assignment of such
Grantor where necessary), for application to any of the Secured Obligations, due
or not due, and, until so delivered, the same shall be held in trust by such
Grantor as the property of the Holders of Secured Obligations. If any such
Grantor fails to make any such endorsement or assignment to the Administrative
Agent, the Administrative Agent or any of its officers or employees is
irrevocably authorized to make the same. Each Grantor agrees that until the
Secured Obligations have been paid in full (in cash) and satisfied and all
Commitments and Letters of Credit issued under the Credit Agreement have
terminated or expired, no Grantor will assign or transfer to any Person (other
than the Administrative Agent,

23

--------------------------------------------------------------------------------

the Company, another Grantor or, to the extent permitted under the Credit
Agreement, another Subsidiary of the Company) any claim any such Grantor has or
may have against any Obligor.

                 8.17.        Severability. Any provision in this Security
Agreement that is held to be inoperative, unenforceable, or invalid in any
jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable, or
invalid without affecting the remaining provisions in that jurisdiction or the
operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of this Security Agreement are
declared to be severable.

                 8.18.        Counterparts. This Security Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Security Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Security
Agreement.

ARTICLE IX

NOTICES

                 All notices, requests and other communications to any party
hereunder shall be given in the manner prescribed in Section 14.1 of the Credit
Agreement with respect to the Administrative Agent at its notice address therein
and, with respect to any Grantor, in the care of the Company at the address of
the Company set forth in the Credit Agreement, or such other address or telecopy
number as such party may hereafter specify for such purpose in accordance with
the provisions of Section 14.1 of the Credit Agreement.

ARTICLE X

THE ADMINISTRATIVE AGENT

                 JPMorgan Chase Bank, National Association has been appointed
Administrative Agent for the Holders of Secured Obligations hereunder pursuant
to Article XI of the Credit Agreement. It is expressly understood and agreed by
the parties to this Security Agreement that any authority conferred upon the
Administrative Agent hereunder is subject to the terms of the delegation of
authority made by the Holders of Secured Obligations to the Administrative Agent
pursuant to the Credit Agreement, and that the Administrative Agent has agreed
to act (and any successor Administrative Agent shall act) as such hereunder only
on the express conditions contained in such Article XI. Any successor
Administrative Agent appointed pursuant to Article XI of the Credit Agreement
shall be entitled to all the rights, interests and benefits of the
Administrative Agent hereunder.

[SIGNATURE PAGES TO FOLLOW]



24

--------------------------------------------------------------------------------

                 IN WITNESS WHEREOF, each Grantor and the Administrative Agent
have executed this Security Agreement as of the date first above written.


  ARVINMERITOR, INC.

  By: /s/ Mary A. Lehmann    

--------------------------------------------------------------------------------

    Name:
Title: Mary A. Lehmann
Vice President and Treasurer



Signature Page to
Pledge and Security Agreement

--------------------------------------------------------------------------------


  ARVINYL WEST, INC
ARVIN INTERNATIONAL HOLDINGS, LLC
ARVINMERITOR ASSEMBLY, LLC
ARVINMERITOR BRAKE HOLDINGS, INC.
ARVINMERITOR HOLDINGS MEXICO, INC.
ARVINMERITOR OE, LLC
ARVINMERITOR TECHNOLOGY, LLC
ARVIN REPLACEMENT PRODUCTS FINANCE, LLC
EUCLID INDUSTRIES, LLC
GABRIEL EUROPE, INC.
GABRIEL RIDE CONTROL PRODUCTS, INC.
MAREMONT CORPORATION
MAREMONT EXHAUST PRODUCTS, INC.
MERITOR I ACQUISITION CORPORATION
MERITOR HEAVY VEHICLE BRAKING SYSTEMS (U.S.A.), INC.
MERITOR HEAVY VEHICLE SYSTEMS, LLC
MERITOR HEAVY VEHICLE SYSTEMS (MEXICO), INC.
MERITOR HEAVY VEHICLE SYSTEMS (SINGAPORE) PTE., LTD.
MERITOR HEAVY VEHICLE SYSTEMS (VENEZUELA), INC.
MERITOR LIGHT VEHICLE SYSTEMS (SPAIN) INC.
MERITOR MANAGEMENT CORP.
MERITOR TECHNOLOGY, INC.
MERITOR TRANSMISSION CORPORATION
ARVINMERITOR FILTERS OPERATING CO., LLC
ARVINMERITOR FILTERS HOLDING CO., LLC
ARVIN TECHNOLOGIES, INC.
ARVINMERITOR, INC., a Nevada corporation
ARVIN INDUSTRIES FOREIGN SALES CORPORATION



  By: /s/ Mary A. Lehmann    

--------------------------------------------------------------------------------

    Name:
Title: Mary A. Lehmann
Vice President and Treasurer



Signature Page to
Pledge and Security Agreement

--------------------------------------------------------------------------------

Acknowledged and Agreed to as of the date first written above:


JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as the Administrative Agent

  By: /s/ Teri Streusand    

--------------------------------------------------------------------------------

    Name:
Title: Teri Streusand
Vice President  



Signature Page to
Pledge and Security Agreement
